Citation Nr: 1118421	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Evaluation of osteoporosis, lumbar spine with degenerative disc disease (DDD), degenerative joint disease (DJD), currently rated 10 percent disabling.

2.  Evaluation of osteoporosis, cervical spine with DDD, DJD, currently rated 10 percent disabling.

3.  Entitlement to a separate rating for objective neurologic abnormalities associated with lumbar and cervical spine osteoporosis with DDD and DJD.

4.  Evaluation of hyperparathyroidism status post parathyroidectomy, parathyroid adenoma, due to exposure to ionizing radiation, currently rated noncompensable.

5.  Evaluation of bilateral hearing loss disability, currently rated noncompensable. 

6.  Entitlement to service connection for nephropathy, to include as due to ionizing radiation and as secondary to diabetes and hyperparathyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

These matters come before the Board from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2004, the RO denied entitlement to nephropathy, parathyroid adenoma, and osteoporosis.  In July 2006, the RO granted entitlement to service connection for bilateral hearing loss disability and assigned a noncompensable rating.  In December 2008, the RO granted entitlement to service connection for status post parathyroidectomy, parathyroid adenoma, result of exposure to ionizing radiation, and assigned a noncompensable rating.  In that same decision, the RO also granted entitlement to service connection for osteoporosis and assigned a noncompensable rating.  The Veteran timely appealed each of the ratings assigned in connection with the grants of service connection.  As the Veteran had continued to appeal the denials of service connection for disabilities that were subsequently granted, the grants of service connection were effective the date of his initial claims for service connection for these disabilities, March 12, 2004.

In May 2010, the RO increased the rating for the osteoporosis by granting separate 10 percent ratings for osteoporosis, lumbar spine DDD, DJD, and osteoporosis, cervical spine with DDD, DJD.  The Veteran continued to seek higher ratings. 

In the February 2011 written brief presentation, the Veteran's representative raised the issues of entitlement to service connection for a bilateral hip disability and entitlement to service connection for diabetes, to include as due to ionizing radiation.  As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  In addition, the Veteran's representative argued that the Veteran's shoulders would benefit from a bone scan to determine the degree of osteoporosis aggravating the arthritis.  The Board notes that entitlement to bilateral shoulder arthritis was denied in an October 2005 rating decision.  However, no notice of disagreement appears to have been filed as to this decision.  Consequently, the representative's argument with regard to this claim is also referred to the AOJ.

The issues of entitlement to a separate rating for objective neurologic abnormalities associated with lumbar and cervical spine osteoporosis with DDD and DJD and service connection for nephropathy, to include as due to ionizing radiation and as secondary to diabetes and hyperparathyroidism, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Flexion of the thoracolumbar spine was 60 degrees.

2.  Flexion of the cervical spine was 55 degrees and combined range of motion of the cervical spine was 240 degrees, with no muscle spasm or guarding.

3.  There was no disfigurement of the head or neck or other symptoms due to the hyperparathyroidism status post parathyroidectomy, parathyroid adenoma.

4.  On April 2006 VA audiological testing, the Veteran's hearing acuity was level I in each ear.

5.  On August 2007 private audiological testing, the Veteran's hearing acuity was level I in each ear.

6.  On August 2007 VA audiological testing, the Veteran's hearing acuity was level I in each ear.


CONCLUSIONS OF LAW

1. The criteria have been met for a 20 percent rating for osteoporosis, lumbar spine with DDD, DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a rating higher than 10 percent for osteoporosis, cervical spine with DDD, DJD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  The criteria have for a compensable rating for hyperparathyroidism status post parathyroidectomy, parathyroid adenoma, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7902 (2010) .

4.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, each claim for a higher rating in this case arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.

The Veteran was provided examinations with regard to his lumbar and cervical spine disabilities as well as his thyroid and bilateral hearing loss disabilities.  For the reasons discussed below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and also described the disabilities in sufficient detail to allow the Board to make fully informed evaluations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings for lumbar and cervical spine disabilities and thyroid and bilateral hearing loss disabilities are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants uniform ratings for each disability.
Lumbar and Cervical Spine

The Veteran's lumbar and cervical spine osteoporosis are rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5013-5242.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.

DC 5013 is applicable to osteoporosis with joint manifestations.  The language following DC 5024 provides that the diseases under DCs 5013 through 5024 are to be rated on limitation of motion of affected parts, as degenerative arthritis.  DC 5242 is applicable to degenerative arthritis of the spine.  All disabilities of the spine, however, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of IVDS, either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.

The general rating formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 50 and 100 percent ratings are warranted for ankylosis.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the number of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In addition, when determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The current evaluation for the lumbar spine contemplates flexion greater than 60 degrees or pain on motion.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less.  See Deluca.  The VA may also consider the effects of spasm and curvature of the spine.  The symptoms of the Veteran's lumbar spine osteoporosis most closely approximate the criteria for a 20 percent rating.  On the February 2010 VA examination, thoracolumbar range of motion testing was performed only twice instead of three times due to complains of pain.  Flexion of the thoracolumbar spine was 60 degrees on one range of motion test and 65 degrees on the other, extension was 15 degrees, right lateral flexion was 15 degrees, left lateral flexion was 20 degrees, right lateral rotation was 15 degrees, and left lateral rotation was 25 degrees.  Considering the range of motion test that indicated flexion was 60 degrees, forward flexion of the thoracolumbar spine was between 30 and 60 degrees, warranting a 20 percent rating.  The next higher, 40 percent rating is not warranted because there was no ankylosis and function restriction of flexion was not 30 degrees or less.  The Veteran also indicated that he had not had any incapacitating episodes; consequently, the Formula for Rating IVDS based on Incapacitating Episodes is inapplicable.

As to the cervical spine osteoporosis, flexion was 55 degrees, extension was 35 degrees, right lateral rotation was 35 degrees, left lateral rotation was 55 degrees, right lateral flexion was 28 degrees and left lateral rotation was 32 degrees, each rounded to 30 degrees pursuant to Note 4 to the general rating formula.  The combined range of motion was 240 degrees.  As forward flexion of the cervical spine was well above 30 degrees and combined range of motion was much greater than 120 degrees, a 20 percent rating is not warranted based on range of motion figures.  In addition, the examiner noted that the cervical spine was tender to palpation without muscle spasm and gait was within normal limits.  Thus, there was no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and a 20 percent rating for cervical spine osteoporosis is therefore not warranted on this basis.

With regard to the DeLuca factors, the examiner indicated that functional impairment of the thoracolumbar spine was close to moderate and there was mild weakness, no fatigue, no incoordination, and no lack of endurance.  Functional impairment was between slight and moderate, with no weakness, fatigue, incoordination, or lack of endurance.  Significantly, the examiner wrote that there was no additional loss of motion on repeat testing.  Thus, even considering the presence of some of the DeLuca factors such as pain and mild weakness, the evidence reflects that these factors were not so disabling to result in the functional equivalent of limitation of motion or other symptoms warranting higher ratings for the lumbar and cervical spine osteoporosis.  To the extent that pain precluded a third set of range of motion tests for the thoracolumbar spine, the Board took account of this fact by considering forward flexion to be the lesser of the two figures, 60 degrees, which resulted in the 20 percent rating being granted for lumbar spine osteoporosis.  The Board notes that neither the lay nor medical evidence suggests the functional equivalent of limitation of flexion to 30 degrees or less.  More specifically, the pleadings are remarkably silent as to the functional restrictions, other than requesting the highest evaluation.  Such lay evidence does not provide a basis for a higher evaluation.

As to associated objective neurologic abnormalities, for the reasons stated in the remand portion of this decision, the Board has bifurcated the issue to reflect consideration of a separate rating for objective neurologic abnormalities associated with lumbar spine osteoporosis with DDD and DJD.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  See also Locklear v. Shinseki, No. 09-2675 (Vet. App. Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion).

The Board notes that the February 2010 VA examination was adequate because the VA examiner considered the Veteran's prior medical history when he reviewed the claims file and recounted the evidence relating to the lumbar and cervical spine disabilities, and also, as indicated by the detailed examination findings reviewed above, described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123.

For the foregoing reasons, a schedular rating of 20 percent is warranted for lumbar spine osteoporosis with DJD and DDD, and the claims for increased ratings for lumbar and cervical spine osteoporosis with DJD and DDD must otherwise be denied.

Thyroid

The Veteran's hyperparathyroidism status post parathyroidectomy, parathyroid adenoma, is rated under 38 C.F.R. § 4.119, DC 7902, applicable to nontoxic adenoma of the thyroid gland.  Pursuant to DC 7902, a noncompensable rating is warranted without disfigurement of the head or neck and a 20 percent rating is warranted when there is such disfigurement.  A note to this diagnostic code indicates that if there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, evaluate under the diagnostic code for the disability of that organ, if so doing would result in a higher rating under that diagnostic code.

The March 2010 VA examiner reviewed the claims file, described the Veteran's medical history with regard to the thyroid, including his removal of parathyroid material in the left interior pole, and examined the Veteran.  Examination of the neck showed a well healed surgical scar over the thyroid region with no visible abnormalities otherwise.  There were no nodules palpable in the thyroid region, and the thyroid was palpable when the Veteran swallowed but was smooth with no evidence of nodules and no enlargement.  As there was no disfigurement of the head or neck on examination, a rating higher than the current noncompensable one under DC 7902 is not warranted.

The Board must also consider all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Symptoms warranting higher ratings under diagnostic codes 7900 to 7905, applicable to hyperthyroidism, toxic adenoma of the thyroid gland, hypothyroidism, and hypoparathyroidism include tachycardia, emotional instability, fatigability, increased blood or pulse pressure, continuous medication required for control, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, weight gain, sleepiness, gastrointestinal symptoms and weakness, decalcification of bones, kidney stones, and weakness.

The VA treatment notes reflect that the Veteran underwent a parathyroidectomy in April 2004.  The preoperative report noted multiple other significant health problems, including diabetes, hypertension, heart problems, renal disease, hepatitis, arthritis, musculoskeletal, and status post cardiac stent placement.

Shortly prior to the parathyroidectomy, an April 2004 VA examination was conducted.  The April 2004 VA examiner indicated that he reviewed the claims file and medical records.  The Veteran denied a history of constipation other than that recently precipitated by the use of narcotic analgesics for multiple arthralgias and myalgias.  He denied a history of renal stones, mood changes, altered levels of consciousness, pathological bony fractures, dysuria, hematuria, nephrolithiasis, nausea, vomiting, weight loss, anorexia, and pruritus.  Blood pressure was first 210/110 and then 170/95.  The Veteran was well groomed, in no acute distress. And not ill in appearance.  Regarding the head, eyes, ears, nose, and throat, there were no exophthalmoses, sclera icterus, conjunctival infection, or subconjunctival hemorrhages.  The neck was supple and without any posterior, lateral, or anterior masses, and there was no tenderness on palpation.  Other findings, including neurological, were essentially normal.  The diagnosis was primary hyperparathyroidism, which had "only led to osteoporosis, but no other complications.

A May 2004 head and neck note reflects that there were no complaints of problems and the neck was healing well.  

The March 2010 VA examination report and the VA treatment records reflect that the Veteran did not have any of these symptoms.  On the March 2010 VA examination, the Veteran did not claim any significant mental changes, or general fatigue or loss of muscle strength related to his thyroid disability (as opposed to his orthopedic disabilities discussed above, chronic obstructive lung disease, cerebrovascular disease, or coronary artery disease).  The Veteran denied gastrointestinal symptoms other than occasional constipation related to codeine that he took for his pain.  Blood pressure and pulse were normal, the Veteran was alert, cooperative, and oriented.  Grip strength was excellent, and strength could not otherwise be tested well because of joint pain.  Deep tendon reflexes were active and normal except for the left ankle reflex not being tested because of pain.  There was minimal tremor in the outstretched fingers.  The diagnosis was hyperparathyroidism due to parathyroid adenoma, status post parathyroidectomy of that adenoma without evidence of any current active parathyroid disease.  The examiner noted that there was no indication that the Veteran still had any parathyroid abnormality or tumor.

The VA treatment notes and VA examination reports reflect that the Veteran was not taking medication to control his hyperparathyroidism and that he did not have any of the symptoms warranting a higher rating under any potentially applicable diagnostic code.  The only symptoms noted were attributed to other service connected and non service connected disabilities.  As to the osteoporosis attributed to the hyperparathyroidism, the Veteran is being compensated for this disability as discussed above.  There was one abnormal blood pressure reading but the reading taken immediately thereafter was within normal limits, and there is no indication that there was increased blood pressure due to the Veteran's thyroid disability which, when present with tachycardia and tremor, could warrant a 30 percent rating under DC 7901.

The Board notes that the April 2004 and March 2010 VA examinations were adequate because the VA examiners considered the Veteran's prior medical history when they reviewed the claims file and recounted the evidence relating to the thyroid, and also, as indicated by the detailed examination findings reviewed above, described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123.

For the foregoing reasons, a compensable schedular rating is not warranted for the Veteran's hyperparathyroidism status post parathyroidectomy, parathyroid adenoma due to ionizing radiation under DC 7902 or any potentially applicable diagnostic code.

Bilateral Hearing Loss Disability

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As shown below, there is no exceptional hearing loss in this case.  See 38 C.F.R. § 4.86.

On April 2006 VA audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
20
35
60
65
45
Left ear
20
30
60
60
43

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

Using Table VI, the April 2006 examination results revealed level I  hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On July 2006 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
20
40
60
60
45
Left ear
15
30
60
55
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Using Table VI, the July 2006 examination results revealed level I  hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.


On March 2009 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
50
70
70
55
Left ear
30
60
65
70
56

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Using Table VI, the March 2010 examination results revealed level I  hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

Also of record is an August 2007 Miracle Ear private audiogram which contains test results in graph form. In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  The Board will therefore attempt to interpret the August 2007 audiogram.  It appears from that audiogram that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
45
60
65
50
Left ear
20
35
65
65
46

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.

Using Table VI, the January 2007 audiogram results revealed level I  hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three audiological examination reports in the claims file reflects that the appropriate rating for the bilateral hearing loss disability is a noncompensable one throughout the appeal period.  The Veteran clearly did not meet the criteria for a higher rating during any discrete period involved in this appeal.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

None of the audiologists who conducted the above examinations specifically discussed the functional effects of the Veteran's hearing loss disability, although the March 2009 VA examiner noted that there were "significant effects" on the Veteran's occupation, and that the impact on occupational activities was "hearing difficulty."  However, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."  Thus, while the absence of a description of functional effects may have rendered the examination reports flawed, this flaw is not relevant to the rating of the Veteran's bilateral hearing loss disability.  That rating is determined by a  mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The examinations were adequate for rating the bilateral hearing loss disability because they described the audiometric readings in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123.

For the foregoing reasons, a compensable rating is not warranted for bilateral hearing loss disability.

Extraschedular Considerations

The remaining question is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

With regard to the osteoporosis and thyroid disability, the detailed examination findings discussed above and the fact that many of the symptoms are contemplated by the potentially applicable diagnostic codes reflects that the criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings, including the increased, 20 percent rating for the lumbar spine disability, is adequate, and no referral is required.  Moreover, on the February 2010 VA orthopedic examination, the Veteran indicated that he had last worked in 2003 as a lithographer and was laid off due to the economy.  There is no indication that either spine disability or the thyroid disability caused marked interference with employment or frequent hospitalization.

As to the hearing loss disability, lay statements submitted by the Veteran's family members in July 2006 reflect that the Veteran has to be in front of everybody so he can read their lips (wife), frequently indicates that he cannot hear (daughter), "drives him crazy and us also" (son), and requires the family members to repeat themselves and speak louder (son).  To the extent that the schedular criteria do not contemplate this symptomatology, the Board finds that the Veteran's exceptional disability picture does not exhibit other related factors such as marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  While the March 2009 VA examiner indicated generally that there were significant effects on the Veteran's occupation, neither the examiner, the Veteran, nor the lay witnesses, indicated that there was marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating.

For the foregoing reasons, referral of the Veteran's spine, thyroid, and hearing loss disabilities for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Conclusion

For the above reasons, the preponderance of the evidence warrants a 20 percent rating for lumbar spine osteoporosis with DDD, DJD, and the denial of the remaining claims for higher ratings.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating of 20 percent for osteoporosis, lumbar spine with DDD, DJD is granted, subject to controlling regulations governing the payment of monetary awards.

The claim for a rating higher than 10 percent for osteoporosis, cervical spine with DDD, DJD, is denied.

The claim for a compensable rating for hyperparathyroidism status post parathyroidectomy, parathyroid adenoma, due to exposure to ionizing radiation, is denied.

The claim for a compensable rating for bilateral hearing loss disability is denied.


REMAND

With regard to the claims for higher ratings for the spine disabilities, the RO did not find that there were any objective neurologic abnormalities associated with lumbar and cervical spine osteoporosis with DDD and DJD warranting a separate rating.  Generally, the Board can address the issue of a separate rating for associated objective neurologic abnormalities, and grant such a rating when appropriate, as this issue is part of the appeal of a rating assigned for an orthopedic disability under the general rating formula.  Here, however, there is sufficient evidence to suggest that entitlement to a separate rating for associated objective neurologic abnormalities is possible, but insufficient evidence to enable the Board to determine whether, and to what extent, such symptomatology warrants a separate rating.  Specifically, on the February 2010 VA examination, there were some abnormalities in patellar reflexes, right and left straight leg raising, and muscle strength of the quadriceps was 4/5.  In these circumstances, a remand for consideration of a separate rating for objective neurologic abnormalities associated with lumbar and cervical spine osteoporosis with  DDD and DJD, to be preceded by a VA neurologic examination to indicate the severity of these symptoms, is warranted.

As to the claim for entitlement to service connection for nephropathy, the Veteran's representative noted in his February 2011 written brief presentation that the Veteran had diabetes that developed as a result of his radiation exposure, and that his nephropathy was due to his diabetes (while also contending that the nephropathy was directly due to radiation exposure and that it was aggravated by the diabetes).  As the Board has referred a claim for entitlement to service connection for diabetes, it would be premature to adjudicate the claim for service connection for nephropathy until the inextricably intertwined claim for entitlement to service connection for diabetes is adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the claims for entitlement to a separate rating for objective neurologic abnormalities associated with lumbar and cervical spine osteoporosis with DDD and DJD and for entitlement to service connection for nephropathy are REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination as to whether, and to what extent, there are objective neurologic abnormalities associated with his lumbar and cervical spine osteoporosis with DDD and DJD.

The claims file must be sent to the examiner for review.

The examiner should indicate whether there are any objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, that are associated with the Veteran's lumbar or cervical spine osteoporosis with DDD and DJD.  Any such abnormality that is identified should be described in detail. 

2.  After adjudicating the referred claim for entitlement to service connection for diabetes, readjudicate the claim for entitlement to nephropathy, to include as due to ionizing radiation and as secondary to diabetes and hyperparathyroidism.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


